EXHIBIT 23 Consent of Independent Registered Public Accounting Firm Peoples Federal Bancshares, Inc. Brighton, Massachusetts We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-171383) of Peoples Federal Bancshares, Inc. of our report dated December 14, 2010, on the consolidated financial statements of Peoples Federal Bancshares, Inc., which appears in this annual report on Form10-K for the fiscal year ended September 30, 2010. SHATSWELL, MacLEOD & COMPANY, P.C. West Peabody, Massachusetts December 27, 2010
